                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION


STACY ARNOLD,                                  )
                                               )
                Plaintiff,                     )
                                               )
v.                                             )
                                               )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                            )
ST. JOSEPH PUBLIC LIBRARY,                     )
OFFICER REBECCA HAILEY (IN HER                 )
PERSONAL AND PROFESSIONAL CAPACITY)            )
                                               )
                                               )
                Defendants                     )



                             SIXTH DECLARATION OF STACY ARNOLD

       COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

       1. I am above the age of 18, have personal knowledge of the facts contained in this

declaration, and am competent to testify as to the facts stated herein.

       2.    I am the Plaintiff in this case and every document that I have filed in this case was

authored by me.

       3. I greatly appreciate art, and am particularly drawn to the statue on the exterior

grounds of the Library (the one I was arrested while standing beside), and, to me, the area beside

the statue, like the entire exterior ground of the Library, is profoundly compatible with

petitioning, and symbolizes the opposite of my experience.

       4. For various reasons, including wanting to lift the chill that Defendants in this case



                                                   1

            Case 5:19-cv-06137-BP Document 95-3 Filed 11/16/20 Page 1 of 4
have shadowed before me and those not before this Court, the external grounds of the East Hills

Library is a place that I have a strong desire to return to. I returned there to petition earlier this

year, and I am going to return there again.

        5. I grappled with caselaw regarding the First Amendment relating to my situation for

over a year. I went to the public Law Library in Los Angeles to research the issue (along with

the other issues presented in this case) at my own expense, and later purchased Westlaw at my

own expense as well. When, to my mind, I was finally able to reconcile different judicial

opinions as to form my own interpretation of the constitutional question in this case, that

interpretation, to my mind, was in my favor.

        6. I believed and believe that I should be able to petition (to include actively

approaching people and walking with people) on the external grounds of the East Hills Library,

regardless of title, without being confined to a designated area. Of course per COVID-19,

keeping a six-foot distance even when engaging folks is best, for their safety and for mine, but I

am hoping that we will all be able to put COVID-19 behind us very soon.

        7. I went back to the Library to petition in February of 2020, as I indicated that I wanted

to do in my complaint.

        8. I did want to be arrested.

        9. When I returned to the Library in 2020, I did not want to confine myself to the

designated area, but, out of fear of arrest, that I what I did.

        10. While I got more than zero (0) signatures while utilizing the designated area, I found

that the area significantly restricted my ability to interact with people and to get signatures.

        11. From my perspective, the Library policy, specifically the designated area and the




                                                    2

          Case 5:19-cv-06137-BP Document 95-3 Filed 11/16/20 Page 2 of 4
pursue patrons language, prohibited me from exercising my First Amendment rights, which,

from my perspective include being able to petition outside of said area and without the chill and

anxiety brought by ambiguity of interpretation. I also believe that my First Amendment rights

include the right to actively approach people from a normal distance while petitioning.

        12. From my perspective, the chill of the “designated area” and “pursue

patron” language of any past, current and future Library policies, is and will be ongoing while

these provisions are still in effect, regardless of what the policy is named.

        13. Again, I am going back to the Library in the future to petition for another cause

that I care about. I am also going to go back because to me this controversy is very real and I

have a personal stake in the outcome. I want to petition without being confined to a designated

area when I go back, but I fear that arrest will be the result of doing so.

        14. To the best of my knowledge, there are no petitions registered with the state of MO

that are being circulated right now, however I am frequently checking the Missouri SOS website

and the Missouri Jobs with Justice website for the announcement of new petitions that I agree

with.

        15. Should I not be located in Kansas City or St. Joseph, MO when a new petition that I

agree with surfaces, I plan to arrange my life such that I am able to go to the East Hills Library

and circulate the petition, including, but not limited to taking time off of work if that is

necessary.

        16. I took time off of work when I was circulating the Medicaid petition in front of the

East Hills Library in 2020.

        17. My experience with petitions is that they are usually popular on election (even)




                                                   3

          Case 5:19-cv-06137-BP Document 95-3 Filed 11/16/20 Page 3 of 4
years, in the Winter and the Spring, although I believe they are sometimes running in the Winter

of the year before an election year as well.

         18. If there is something else I need to do here in order for this controversy that I feel is

very live and real not to be doomed to mootness, I sincerely hope to find out what that something

is.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Further declarant sayeth not.

Executed on November 14, 2020                          ____________________________________

                                                                      Stacy Arnold




                                                  4

         Case 5:19-cv-06137-BP Document 95-3 Filed 11/16/20 Page 4 of 4
